Dent, President,

(dissenting) :

I cannot concur in the decision- in this case for the reason that th effect of it is to render the plaintiff’s estate voidable at the instance of those who are held to own all the strata underneath the surface with the implied right to .enter and remove *192the same, including rock, fire clay, limestone, and all other formations to the center of the earth, leaving nothing whatever to support the surface.’ This was plainly not the intention of the parties, and if the deed so reads it should he so reformed to meet that intention. The grantor having set forth in his conveyance what rights he was to have in- SO' far as the surface is concerned, and this was to enter and remove the coal alone, precludes any implied rights for any other purpose. So he has no implied right to enter and remove the oil and gas. They being of such volatile character as not to be the subject of separate property in place, but only when reduced to occupancy, the owner of the surface, who has_ the exclusive right thereto, except as to the removal of the coal, alone has the right to control the production of such oil and gas. If the life tenant is entitled to the interest on the oil produced until the expiration of tire tenancy (Eakin v. Hawkins, decided at this term), the owner of the soil in fee should be entitled to such interest during the continuance of his estate, that is, perpetually, which takes the whole thereof absolutely, otherwise the' owner of the soil in fee has a less estate than the life tenant. The surface when reduced to its ordinary meaning in common acceptation includes only the face of the land, and does not even cover the tillable soil. So that even the clay could be taken for the manufacture of brick and pottery. In this deed, it was clearly the intention of the parties that the surface meant not only the face of the land, but all that was necessary to support it down even to the center of the earth, except the coal, which was impliedly reserved, along with the coal privileges expressly reserved.
The case should be reversed and 'justice done between the parties.